DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a generic computer program. Claims that are not directed to any statutory categories include, “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.” MPEP 2106.03. A suggested approach could be to include the functional/operations with structural relation within the system which may become more than software per se as currently claimed. See MPEP 2106 and 2114 IV.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the acoustic sensor is not positively recited, it is unclear how the acoustic sensor functions with respect to the location device components and the controller.
Regarding Claim 10, the claim limitations depend on claim 11 system limitations which are actually method limitations, it is unclear if the intended dependency was claim 9.
Regarding Claim 15, the claim limitations depend on claim 10 method limitations which are actually system limitations, it is unclear if the intended dependency was claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scampini et. al. (U.S. 20040193042, September 30, 2004)(hereinafter, “Scampini”)
Regarding Claim 1, Scampini teaches: A location device for determining the location of an acoustic sensor, comprising (“The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0024]):
 an ultrasound transducer array arranged to transmit a plurality of ultrasound beams and receive corresponding reflected echo signals (“…a three dimensional (3D) ultrasonic imaging system including a probe 10 having a two dimensional array transducer. The transducer array transmits ultrasonic beams over a volumetric field of view 120 under control of an ultrasound acquisition subsystem 12 and receives echoes in response to the transmitted beams which are coupled to and processed by the acquisition subsystem. The echoes received by the elements of the transducer array are combined into coherent echo signals by the acquisition subsystem and the echo signals along with the coordinates from which they are received…are coupled to a 3D image processor 14.” [0023]); 
a controller arrangement, said arrangement comprising: a transmit controller for controlling transmitted signals of the transducer array to provide a transmit beam comprising a transmission from each transducer of the array (“The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation. Information which is susceptible of processing for display is coupled to a display processor 26.” [0024]; “FIG. 3 illustrates some of the components of the 3D ultrasound system of FIG. 1 in further detail. The elements of a two dimensional array transducer 50 are coupled to a plurality of microbeamformers 62. The microbeamformers control the transmission of ultrasound by the elements of the array transducer 50 and partially beamform echoes returned to groups of the elements…The probe 10 may also include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54.” [0031]);
a receive controller for analyzing the received reflected signals, wherein the controller arrangement is adapted to implement a location process which comprises, for each of the plurality of transmitted ultrasound beams, performing a frequency analysis of the received reflected signals to identify if there is a signal reflected from the acoustic sensor and to identify a location area of said acoustic sensor, and to derive a progressively more accurate final location by adapting the transmit beam pattern or type, within said location area from the plurality of frequency analyses (“The probe 10 may also include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared, or other type of sensor such as one which transmits a signal that is detected by a voltage impedance circuit. The transducer position signal 56 produced by the detector 54 may be used by the ultrasound system or coupled to the interventional device system when useful for the formation of spatially coordinated images containing information from both systems.” [0031]; “FIG. 4 illustrates another embodiment of the present invention…the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.”[0033]).
Regarding Claim 2, Scampini substantially teaches the claim limitations as noted above. 
Scampini teaches: wherein the controller arrangement is adapted to implement a location process which comprises: providing a first, non-focused, transmit beam and obtaining a first location area; providing at least one further, focused, transmit beam for a smaller region of interest within the first location area and obtaining at least one more accurate location of the acoustic sensor (“FIG. 6 illustrates a technique for locating the position of the interventional device in which ultrasound pulses from the imaging probe 10 are received by a transducer 32 on the interventional device 30. The transducer 32 listens for pulses from the probe 10. The transmit beam with the strongest signal or the shortest time of flight to the transducer 32 corresponds to the direction of the transducer 32 with respect to the transducer array 50. The distance R between the probe 10 and the transducer 32 is determined by the time of flight of the transmitted pulse. In this embodiment the connection 46 or the synchronizing line 42 would be used to exchange the times of transmission and/or reception information between the ultrasound system and the interventional device system.” [0036]).
Regarding Claim 3, Scampini substantially teaches the claim limitations as noted above. 
Scampini teaches: wherein the controller arrangement is adapted to implement a location process which comprises iteratively providing multiple transmit beams for successively smaller regions of interest with successively smaller depths of field and obtaining successively more accurate location areas of the acoustic sensor (“An interventional device with its own ultrasonic transducer can be used to provide other locational information. For instance, if the interventional device has an ultrasonic transducer which is capable of transmitting and receiving from a distal end of the device, the transducer can be used for ranging, sending out pulses and receiving echoes from targeted tissues or tissue interfaces and thereby monitoring or measuring or displaying the distance between a distal part of the device and nearby anatomy from the time-of-flight of the transmit-receive interval. In one embodiment of such a device, the operator can visually observe the device approaching the tissue of interest in the three dimensional image, and can also observe a measure of the distance between the device and the tissue. The distance measure can for example be displayed numerically in centimeters, or in a quantified display such as an M-mode display, in which the progressive closure of the device with the tissue can be seen over an interval of time.” [0037]).
Regarding Claim 4, Scampini substantially teaches the claim limitations as noted above. 
Scampini  teaches: wherein the controller arrangement is adapted to implement a location process which comprises: scanning a first plurality of focused transmit beams across a region of interest to provide focusing positions with a first spacing; and scanning at least a second plurality of focused transmit beams across the region of interest to provide more closely spaced focusing positions (“This information is communicated to the ultrasound acquisition subsystem 12, when then transmits a greater beam density in the volumetric region 122 surrounding the interventional device 30. In the remainder of the volumetric field of view 120 more widely spaced transmit beams are employed. The space between the widely spaced transmit beams may be filled in by interpolating synthetic echo signals if desired. By this technique the volumetric region 122 surrounding the interventional probe will be shown with higher definition and resolution, enabling the physician to accurately guide and use the device at the site of the procedure. The remaining volumetric space will be shown with less definition but sufficient to orient the interventional device and procedure in the surrounding tissue. The beam density within the volumetric region of the interventional device can be uniformly high with the surrounding space scanned with uniformly lesser beam density. Alternatively, the highest beam density can be employed in the vicinity of the device sensor 32, with the beam density declining with greater distances from the interventional device. By continuously tracking the location of the interventional device 30 the volumetric region 122 is constantly redefined as needed to spatially correspond to the location of the interventional device 30.” [0039]).
Regarding Claim 8, Scampini substantially teaches the claim limitations as noted above. 
Scampini teaches: wherein the transducer array comprises a 2D array of transducer elements (“…a probe 10 having a two dimensional array transducer.”).
Regarding Claim 9, Scampini substantially teaches the claim limitations as noted above. Scampini teaches: A location system (Figs. 1 and 3-4) comprising: an acoustic sensor (“The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0024]) with regards to limitation and a location device as claimed in claim 1, the limitations and prior art rejections provided for the location device above are applied as such the limitation is rejected under the same rationale.
Regarding Claim 11, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Scampini teaches: A method of locating an acoustic sensor, comprising (“The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation.” [0024]):
controlling the transmission of ultrasound signals of a transducer array to provide a transmit beam comprising a transmission from each transducer of the array (“The interventional device 30 is manipulated by a guidance subsystem 22 which may mechanically assist the maneuvering and placement of the interventional device within the body. The interventional device 30 is operated to perform its desired function such as placing an item at a desired location, or measuring, illuminating, heating, freezing, or cutting tissue under the control of an interventional subsystem 20. The interventional subsystem 20 also received information from the interventional device on the procedure being performed, such as optical or acoustic image information, temperature, electrophysiologic, or other measured information, or information signaling the completion of an invasive operation. Information which is susceptible of processing for display is coupled to a display processor 26.” [0024]; “FIG. 3 illustrates some of the components of the 3D ultrasound system of FIG. 1 in further detail. The elements of a two dimensional array transducer 50 are coupled to a plurality of microbeamformers 62. The microbeamformers control the transmission of ultrasound by the elements of the array transducer 50 and partially beamform echoes returned to groups of the elements…The probe 10 may also include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54.” [0031]);
and analyzing received reflected signals, wherein the method comprises, for each of a plurality of transmit beams, performing a frequency analysis of received reflected signals to identify if there is a signal reflected from the acoustic sensor and to determine a location area of said acoustic sensor, and to derive a progressively more accurate final location, by adapting the transmit beam pattern or type within the location area from the plurality of frequency analyses (“The probe 10 may also include a position sensor 52 which provides signals indicative of the position of the probe 10 to a transducer position detector 54. The sensor 52 may be a magnetic, electromagnetic, radio frequency, infrared, or other type of sensor such as one which transmits a signal that is detected by a voltage impedance circuit. The transducer position signal 56 produced by the detector 54 may be used by the ultrasound system or coupled to the interventional device system when useful for the formation of spatially coordinated images containing information from both systems.” [0031]; “FIG. 4 illustrates another embodiment of the present invention…the probe 10 includes the position sensor 52. Rather than process the probe position signal by the transducer position detector 54 in the ultrasound system, the signal is processed by the same subsystem that processes the position signal from the interventional device 30. The two position signals allow a direct correlation of the positions of the interventional device and the probe to be performed by the interventional device system and used for coordinated imaging of the two systems.” [0033]).
Regarding Claim 12, Scampini substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein the method comprises: providing a first, unfocused, transmit beam and obtaining a first location area; providing at least one further, focused, transmit beam for a smaller region of interest within the first location area and obtaining at least one more accurate location, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 13, Scampini substantially teaches the claim limitations as noted above. 
Further, regarding limitations, wherein the method comprises: scanning a first plurality of focused transmit beams across a region of interest to provide focusing positions with a first spacing; and scanning at least a second plurality of focused transmit beams across the region of interest to provide more closely spaced focusing positions, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scampini in view of Cory et. al. (U.S. 2006005049, April 20, 2006)(Hereinafter, “Cory”).
Regarding Claim 5, Scampini substantially teaches the claim limitations as noted above.
Scampini is silent with regards to limitation: wherein the controller arrangement is further adapted to identify an orientation of the acoustic sensor.
Cory in the field of ultrasound systems teaches: “A position sensor will include one or more sensors for obtaining sensor information and a computational circuit or processor for performing the calculations on the sensor information to calculate information related to physical location using geometric algorithms well known in the art. Non-limiting examples of fiducial markers include: (1) registration marks (e.g., LED, infrared emitters, ultraviolet emitters, light bulbs, reflectors, colored tabs, magnets, RF emitters and acoustic emitters) coupled on the electrode array assembly, or distinctive features on the electrode array assembly itself which can be seen by a camera, antenna, magnetic or acoustic sensor (i.e., microphone array) system; (2) registration marks on anatomic landmarks; and (3) registration marks on another device in use (e.g., ultrasound probe, nerve conduction velocity stimulating electrodes, scalpel, needle, etc.). Fiducial markers may emit signals, e.g., light or sound, or may reflect signals to provide a sensible indication of the marker that can be detected by the position sensor system.” [0378] 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the controller of Scampini identifying an orientation of the acoustic sensor as taught in Cory “…to calculate information related to physical location…” (Cory, [00378]).
Regarding Claim 10, Scampini substantially teaches the claim limitations as noted above.
Scampini does not teach: wherein the acoustic sensor comprises a membrane having a resonant frequency within a reception frequency range of the acoustic transducer array, for generating an echo at the resonant frequency.
Cory in the field of ultrasound systems teaches: “A position sensor will include one or more sensors for obtaining sensor information and a computational circuit or processor for performing the calculations on the sensor information to calculate information related to physical location using geometric algorithms well known in the art. Non-limiting examples of fiducial markers include: (1) registration marks (e.g., LED, infrared emitters, ultraviolet emitters, light bulbs, reflectors, colored tabs, magnets, RF emitters and acoustic emitters) coupled on the electrode array assembly, or distinctive features on the electrode array assembly itself which can be seen by a camera, antenna, magnetic or acoustic sensor (i.e., microphone array) system; (2) registration marks on anatomic landmarks; and (3) registration marks on another device in use (e.g., ultrasound probe, nerve conduction velocity stimulating electrodes, scalpel, needle, etc.). Fiducial markers may emit signals, e.g., light or sound, or may reflect signals to provide a sensible indication of the marker that can be detected by the position sensor system.” [0378] 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the acoustic sensor of Scampini to comprise a membrane having a resonant frequency within a reception frequency range of the acoustic transducer array as taught in Cory for the intended usage of generating an echo at the resonant frequency.
Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scampini in view of Cory and McLaughlin et. al. (U.S. 6685645, February, 3, 2004)(hereinafter, “McLaughlin”).
Regarding Claims 6-7, the combination of references Scampini and Cory substantially teach the claim limitations as noted above.
Scampini does not explicitly teach: wherein the controller arrangement is adapted to identify the orientation of the acoustic sensor by determining a transmission angle of the transmitted beam and corresponding reflection angle for which the received signal reflected from the acoustic sensor is strongest; comprising an output for directing a user to move the ultrasound transducer array to a location which gives the strongest reflected from the acoustic sensor signal
McLaughlin in the field of ultrasound teaches: “FIG. 14 shows an embodiment of channel data array 1000 including data generated by ultrasound 1305 and ultrasound 1330 shown in FIG. 13. Each of columns 1410A-1410S in channel data array 1000 represents signal(s) detected at one of transducer elements 110-110S. Each of rows 1420A-1420U in channel data array 1000 includes the signal detected during a specific time period. In FIG. 14 data elements 1430, that included data generated by detection of echoes 1315 and 1340, are those data elements 1430 that intersect a data location line 1440A or a data location line 1440B, respectively. Thus, ultrasound echoes generated from a reflective object, such as ultrasound reflective object 1310, within material under investigation 535 result in data that lies along a line, such as data location lines 1440A or 1440B. Data location lines 1440A and 1440B can be calculated from first principles of physics and geometry using a known geometry of transducer array 530 and the speed of sound within material under investigation 535. Data location lines 1440A and 1440B do not intersect the MCE, transducer element 110G, nor typically any other transducer element 110. In practice, material under investigation 535 includes numerous ultrasound reflective objects 1310, and channel data array 1000 includes data generated by each.” (column 18, lines 13-36).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the controller of Scampini identifying the orientation of the acoustic sensor by determining a transmission angle of the transmitted beam and corresponding reflection angle for which the received signal reflected from the acoustic sensor is strongest; comprising an output for directing a user to move the ultrasound transducer array to a location which gives the strongest reflected from the acoustic sensor signal as taught in McLaughlin to compute information related to the physical location of the sensor and be able to correlate to the patient space for improved image scanning.
Regarding Claim 15, the combination of references Scampini and Cory substantially teach the claim limitations as noted above.
Scampini is silent with regards to: A computer program comprising computer program code means which is adapted when said program is run on a computer.
With regards to limitation: to implement the method of claim 10, the limitations and prior art rejections provided above are applied, as such the limitation is rejected under the same rationale.
McLaughlin in the field of ultrasound systems teaches: “Components of broad-beam system 500 are controlled and coordinated by control electronics 595 through connections not shown in FIG. 5. Control electronics 595 include microprocessors, DSPs, and optional computer code 596 configured to control elements of broad-beam system 500 and execute methods of the invention such as broad-beam process 400.”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scampini to include a computer program comprising computer program code means which is adapted when said program is run on a computer as taught in McLaughlin to execute the system methods. 
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scampini in view of McLaughlin.
Regarding Claim 14, Scampini substantially teaches the claim limitations as noted above. 
Further, regarding limitations, comprising identifying an orientation of the acoustic sensor by determining a transmission angle and corresponding reflection angle for which the received echo is strongest, and directing the user to move the ultrasound transducer array to a location which gives the strongest location signal, are substantially similar in scope with corresponding limitations recited in Claim 6-7 and are therefore, rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793